COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

Mag, Judge Dkt. No. IP, MM lag . 3 Date Iz/ i | IG
USAONo. ZOIGEOLOFDS

 

 

 

The Government respectfully requests the Court to dismiss without prejudice the Complaint SL camera

Proceedings in _ tf - / ;
United States vy. Scpahe Nebn a w - L- [ V U

A Gt Vv
Fhe Complaint/Rule 40 Affidavit was filed on Po

 

/__U.S. Marshals please withdraw warrant.

 

So UNITED STATES ATTORNEY.

J cArcial RA. ut 5

 

 

(Print name}
SO ORDERED:
= o> / =
(Cevmw— 2otharil Gor C2StE [1G
Unitep STATES MAGISTRATE JUDGE Date

 

 

Distribution: White -* Court Yellow —> U.S. Marshals Green — Pretrial Services Pink + AUSA Copy

 
